DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-2, 5-8, 10-13, 16-17, 19, 21-24 (renumbering as 1-17 respectively) are allowed.

Claims 1, 12, 19 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious determining “wherein when the user equipment has second information comprising at least one network slice type obtained from a network device, the first information comprises the second information or a subset of the second information, and wherein when the user equipment does not have the second information, the first information comprises a default configured information or a subset of the default configured information; and sending the first information to an access network device.”

Moreover, the Applicant’s arguments concerning the underlined claim limitations are found to be persuasive.  As a result of that, the prior art rejection has been overcome.
The Obvious Double Patenting Rejection has been overcome because the amendments do not render the claims non obvious.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.